DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
WITHDRAWN REJECTIONS
In view of the appeal brief filed on 08/23/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
Response to Arguments
Applicant’s arguments with respect to claims 1-4,6-12,14-18 and 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-12, 14-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (US 2019/0065990 A1), hereinafter, “Sharma”, in view of Wells et al (US 2018/0198694 A1), hereinafter, “Wells”.
Regarding claim 1, Sharma discloses: A computing device {fig 1, 100 and fig 5, “computing device 500”, para [0028] and [0089]}, comprising: a wireless communication interface {fig 5, para [0089], where, “computing device 500” includes wireless ethernet (equivalent to “wireless communication interface”)}; 
memory for storing a predictive model generated by a neural network training engine  the predictive model comprising weights of a neural network {fig 1, para [0029]-[0030] and para [0079]-[0080], illustrating the prediction  where, “Data manager 102 is a predictive model training data manager that receives and stores data and information associated with multiple datasets};  and 
a processing unit {fig 1, para [0030]} at least one additional parameter characterizing operating conditions of the data transfer through the wireless communication interface {fig 1, para [0042], (where, system 100 generate prediction data 122 such as trained predictive model 116 during operation for receiving transaction data), para [0043], where, “The predictions can be represented by parameter values of prediction data 122 and can indicate a “runtime condition” (equivalent to “operating condition”) of system 100 when system 100 performs the real-time transaction operation”}; 

Sharma further teaches:  executing a neural network inference engine using the predictive model to identify patterns in the data and determine inferences that can translate to prediction data {fig 1, para [0038]-[0040] and fig 4, step 406, para [0080]-[0082] , where, a neural network in association with a predictive model 116 may execute various machine learning operation to identify patterns in the data and determine inferences that can translate to prediction data}; and the at least one additional parameter characterizing the operating conditions of the data transfer through the wireless communication interface {fig 3, para [0066]-0067], where, the ML (Machine Learning) system or neural network may execute prediction model 116 with “a time parameter” (equivalent to “an additional parameter”) that indicates an amount of time the system has “spent performing real-time transaction operation” (equivalent to “characterizing the operating conditions”, see further, para [0097], where, fig 5, the communication system relied upon wireless/wifi communication};
Sharma does not explicitly teach: determining an amount of data to transfer through the wireless communication interface; and an optimal data transfer rate of the wireless communication interface based on the amount of data to transfer through the wireless communication interface; inferring an optimal data transfer rate of the wireless communication interface based on the amount of data to transfer through the wireless communication interface. 
Wells teaches: determining an amount of data to transfer through the wireless communication interface {fig 1, para [0036], the neural network  in association with predictive model predict data transfer rate, (i.e., amount of data per time unit), see para [0026] and [0032]}; and an optimal data transfer rate of the wireless communication interface based on the amount of data to transfer through the wireless communication interface {fig 1, para [0036], the neural network  in association with predictive model predict optimal/best data transfer rate, (i.e., amount of data per time unit), see para [0032]}; inferring an optimal data transfer rate of the wireless communication interface based on the amount data to transfer through the wireless communication interface {fig 1, para [0036], the neural network  in association with predictive model predict data transfer rate, (i.e., amount of data per time unit), see para [0026] and [0032]-[0037]};
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “determining an amount of data to transfer through the wireless communication interface; and an optimal data transfer rate of the wireless communication interface based on the amount of data to transfer through the wireless communication interface; inferring an optimal data transfer rate of the wireless communication interface based on the amount of data to transfer through the wireless communication interface” taught by Wells into Sharma in order to implement multitasking and parallel processing to achieve efficient data communication.
 Regarding claims 2, 10 and 16, Sharma discloses: The computing device of claim 1, wherein the data transfer is a transmission -2-Application No. 15/815,162of data by the computing device through the wireless communication interface {fig 5, para [0097], where, “Communication interface 566 may provide for communications under various modes or protocols, such as GSM voice calls, SMS, EMS, or MMS messaging, CDMA, TDMA, PDC, WCDMA, CDMA2000, or GPRS, among others. Such communication may occur, for example, through radio-frequency transceiver 568. In addition, short-range communication may occur, such as using a Bluetooth, WiFi, or other such transceiver”}; However, Sharma does not explicitly teach: and the optimal data transfer rate is an optimal data transmission rate.  
Wells teaches: the optimal data transfer rate is an optimal data transmission rate {fig 1, para [0036], the neural network  in association with predictive model predict optimal/best data transfer rate, (i.e., amount of data per time unit), see para [0032]}.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “the optimal data transfer rate is an optimal data transmission rate” taught by Wells into Sharma in order to implement multitasking and parallel processing to achieve efficient data communication.
Regarding claims 3, 11 and 17, Sharma discloses: wherein the data transfer is a reception of data by the computing device through the wireless communication interface {fig 1, para [0028], where, “transaction” (equivalent to “communication/transmission-receiving”) of training data, para [0097], where, data transaction performed using WiFi}; However, Sharma does not explicitly teach: and the optimal data transfer rate is an optimal data reception rate.  
Wells teaches: the optimal data transfer rate is an optimal data reception rate {fig 1, para [0036], the neural network  in association with predictive model predict optimal/best data transfer rate, (i.e., amount of data per time unit), see para [0032]}.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “the optimal data transfer rate is an optimal data transmission rate” taught by Wells into Sharma in order to implement multitasking and parallel processing to achieve efficient data communication.
Regarding claims 4, 12 and 18, Sharma discloses: wherein the at least one additional parameter characterizing the operating conditions of the data transfer through the wireless communication interface comprises at least one of the following: a period of time at which the data transfer occurs {para [0016], where, “a time parameter that indicates an amount of time the computing system has spent performing the real-time transaction operation”}.  
Regarding claim 6, Sharma discloses: wherein the wireless communication interface is one of the following: a Wi-Fi communication interface {fig 5, para [0097], where, “Communication interface 566 may provide for communications under various modes or protocols, such as GSM voice calls, SMS, EMS, or MMS messaging, CDMA, TDMA, PDC, WCDMA, CDMA2000, or GPRS, among others. Such communication may occur, for example, through radio-frequency transceiver 568. In addition, short-range communication may occur, such as using a Bluetooth, WiFi, or other such transceiver”}.  
Regarding claim 7, Sharma discloses: wherein the computing device consists of an environment control device (ECD) {fig 3, Devices 304 (equivalent to “ECD”), para [0060]}.  
Regarding claims 8, 14 and 20, Sharma discloses: wherein the ECD {fig 3, Devices 304 (equivalent to “ECD”), para [0060]} consists of one of the following: an environment controller, a sensor, a controlled appliance, and a relay {fig 3, Devices 304 (equivalent to “ECD”), para [0060], includes a high speed controller 508 and controller 512 (equivalent to “relay”), para [0089]}.
Regarding claim 9, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define an optimal wireless data transfer rate using a neural network method, and the rejection to claim 1 is applied hereto.
Regarding claim 15, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define an optimal wireless data transfer rate using a neural network method, and the rejection to claim 1 is applied hereto. Additionally, the claim includes a memory and a processor. However, Sharma discloses the memory and the processor.
Regarding claims 21, 22 and 23, Sharma discloses: wherein the execution of the neural network inference engine is performed upon determining changes which exceed a threshold for one of the amount of data to transfer through the wireless communication interface {fig 1, para [0010] and para [0037], where, “data trends may indicate computing scenarios in which resource utilization exceeds a threshold usage capacity 115”}; and the at least one additional parameter characterizing the operating conditions of the data transfer through the wireless communication interface {fig 3, para [0066]-0067], where, the ML (Machine Learning) system or neural network may execute prediction model 116 with “a time parameter” (equivalent to “an additional parameter”) that indicates an amount of time the system has “spent performing real-time transaction operation” (equivalent to “characterizing the operating conditions”, see further, para [0097], where, fig 5, the communication system relied upon wireless/wifi communication}. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAM U. AHMED
Examiner, Art Unit 2461




A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461